                         IN THE UNITED STATES DISTRICT COURT
                     FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                                    WESTERN DIVISION
                                Civil Case No. 5:20-cv-411-BO
 HELEN JO TALIAFERRO, KENNETH                     )
 DURDEN, KENDALL GIBBS, RICKY                     )
 SCOTT, NORTH CAROLINA COUNCIL                    )
 OF THE BLIND, INC., GOVERNOR                     )
 MOREHEAD SCHOOL ALUMNI                           )
 ASSOCIATION, INC., and DISABILITY                )
 RIGHTS NORTH CAROLINA,                           )
                                                  )        PLAINTIFFS’ MOTION FOR
                               Plaintiffs,        )      JUDGMENT ON THE PLEADINGS
                                                  )
                v.                                )
                                                  )
 NORTH CAROLINA STATE BOARD OF                    )
 ELECTIONS, et al,                                )
                                                  )
                               Defendants.        )
                                                  )


       Plaintiffs, by and through counsel and pursuant to Rule 12(c) of the Federal Rules of

Civil Procedure, move the Court for judgment on the pleadings. In support hereof, Plaintiffs

show the following:

   1. Plaintiffs filed this action on July 27, 2020, alleging that Defendants’ failure to provide

       blind voters equal access to their Absentee Voting Program violates the Americans with

       Disabilities Act (“ADA”) and Section 504 of the Rehabilitation Act (“Section 504”).

       (Compl., ECF No. 1).

   2. On August 12, 2020, Plaintiffs moved for a Preliminary Injunction requiring Defendants

       to provide accessible absentee balloting to blind voters for the November 2020 election.

       (Motion for Preliminary Injunction, ECF No. 26).




          Case 5:20-cv-00411-BO Document 57 Filed 05/18/21 Page 1 of 4
3. On September 24, 2020, the Court issued a Preliminary Injunction directing Defendants

   to allow blind voters access to Democracy Live, an online voting portal, as expeditiously

   as possible. (Order, ECF No. 41).

4. On April 15, 2021, Defendants filed their Answer. (Answer, ECF No. 53). The pleadings

   are now closed.

5. “After the pleadings are closed—but early enough not to delay trial—a party may move

   for judgment on the pleadings.” Fed. R. Civ. P. 12(c). Such a motion “is assessed under

   the same standards as a motion to dismiss under Rule 12(b)(6).” Occupy Columbia v.

   Haley, 738 F.3d 107, 115 (4th Cir. 2013). The court “take[s] the facts in the light most

   favorable to the [non-moving party], but [it] need not accept as true unwarranted

   inferences, unreasonable conclusions, or arguments.” Blue Rhino Glob. Sourcing, Inc. v.

   Well Traveled Imps., Inc., 888 F. Supp. 2d 718, 721 (M.D.N.C. 2012) (alteration in

   original) (quoting Giarratano v. Johnson, 521 F.3d 298, 302 (4th Cir. 2008)).

6. To establish their ADA and Section 504 claims, Plaintiffs must show (1) that the

   plaintiffs are individuals with disabilities who are qualified to benefit from a government

   program, service, or activity; (2) that defendants running that program are covered

   entities under the statute; and (3) that plaintiffs were denied the benefits of the service,

   program, or activity, or otherwise discriminated against, on the basis of their disability.

   Nat'l Fed'n of the Blind v. Lamone. 813 F.3d 494, 502-03 (4th Cir. 2016).

7. In their Answer, Defendants admit facts establishing these elements:

       a. Defendants admit that the individual Plaintiffs are qualified voters with

           disabilities, and admit the facts showing that systemic relief is available to the

           associational Plaintiffs. (Compl. & Answer ¶¶ 12-19, 73, 87).




      Case 5:20-cv-00411-BO Document 57 Filed 05/18/21 Page 2 of 4
           b. Defendants admit that the Absentee Voting Program is covered by the ADA and

               Section 504 rules. (Id. at ¶¶ 71-72, 88-89).

           c. Defendants “[a]dmit[] with respect to absentee vote by mail” that:

               Blind voters who rely on alternative formats—including Braille, large print,
               electronic, and/or audio formats—cannot use Defendants’ print absentee ballots on
               an equal basis with other voters. Blind voters must secure the assistance of a third
               party to vote absentee, burdens that Defendants do not place on non-disabled voters
               who can access this information in standard-size print format. As a result, blind
               voters must give up the independence and confidentiality enjoyed by others who
               use Defendants’ Absentee Voting Program.

               (Id. at ¶ 2) (footnote omitted).
   8.   Since Defendants have admitted the facts that establish the elements of Plaintiffs’ claims,

        Plaintiffs are entitled to judgment on the pleadings.



WHEREFORE, Plaintiffs respectfully move the Court to:

        1. Declare Defendants to be in violation of the ADA and Section 504 through their

           discriminatory operation of their Absentee Voting Program;

        2. Order that Defendants:

               a. make Absentee Voting Program materials accessible to blind voters;

               b. provide an accessible absentee ballot and processes for requesting, receiving,

                   signing, and returning absentee ballots in all future elections; and

               c. provide a means for blind voters to request auxiliary aids and services in the

                   Absentee Voting Program, including the designation of an employee as an

                   ADA Coordinator to process such requests.

        3. Order such other and further relief as the Court may deem just and proper.



This 18th day of May, 2021.                       Respectfully submitted,



           Case 5:20-cv-00411-BO Document 57 Filed 05/18/21 Page 3 of 4
                           /s/ Rosa Lee Bichell
                           Rosa Lee Bichell*
                           rbichell@dralegal.org
                           C.A. State Bar No. 331530
                           Stuart Seaborn*
                           sseaborn@dralegal.org
                           C.A. State Bar No. 198590
                           Stuart Seaborn*
                           sseaborn@dralegal.org
                           C.A. State Bar No. 198590
                           DISABILITY RIGHTS ADVOCATES
                           2001 Center St #4
                           Berkeley, CA 94704
                           Phone: (510) 665-8644
                           Fax: (510) 665-8511

                           Holly Stiles
                           holly.stiles@disabilityrightsnc.org
                           N.C. State Bar No. 38930
                           Lisa Grafstein
                           lisa.grafstein@disabilityrightsnc.org
                           N.C. State Bar No. 22076
                           DISABILITY RIGHTS NC
                           3724 National Drive, Suite 100
                           Raleigh, NC 27612
                           Phone: (919) 856-2195
                           Fax: (919) 856-2244

                           Christina Brandt-Young*
                           cbrandt-young@dralegal.org
                           N.Y. State Bar No. 4165189
                           DISABILITY RIGHTS ADVOCATES
                           655 Third Avenue, 14th Floor
                           New York, NY 10017
                           Tel: (212) 644-8644
                           Fax: (212) 644-8636


                           ATTORNEYS FOR PLAINTIFFS




Case 5:20-cv-00411-BO Document 57 Filed 05/18/21 Page 4 of 4
